UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                              No. 95-7430



NATHANIEL ELLERBE, JR.,

                                             Plaintiff - Appellant,

          versus

ROBERT ANDERSON; CLARENCE HALL,

                                            Defendants - Appellees,

          and

WILLIS GRIFFIN; ALVIA SUTTON,

                                                         Defendants.



Appeal from the United States District Court for the Eastern Dis-
trict of North Carolina, at Raleigh.     W. Earl Britt, District
Judge. (CA-94-19-5-BR)

Submitted:   March 21, 1996                 Decided:   April 4, 1996


Before NIEMEYER and MICHAEL, Circuit Judges, and BUTZNER, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Nathaniel Ellerbe, Jr., Appellant Pro Se. Sylvia Hargett Thibaut,
Assistant Attorney General, Raleigh, North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
2
PER CURIAM:

     Appellant appeals from the district court's order denying re-

lief on his 42 U.S.C. § 1983 (1988) complaint. We have reviewed the

record and the district court's opinion accepting the magistrate

judge's recommendation and find no reversible error. Accordingly,

we affirm the grant of summary judgment on qualified immunity
grounds. Ellerbe v. Anderson, No. CA-94-19-5-BR (E.D.N.C. Aug. 23,
1995). We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           AFFIRMED




                                3